[Cite as State v. Lyndon, 2021-Ohio-1370.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                 :        OPINION

                  Plaintiff-Appellee,           :
                                                         CASE NO. 2020-P-0064
         - vs -                                 :

 JENNIFER SUSAN LYNDON,                         :

                  Defendant-Appellant.          :


 Criminal Appeal from the Portage County Municipal Court, Kent Division, Case No. 2019
 TRC 02904 K.

 Judgment: Affirmed.


 Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

 Kevin J. Breen, Kevin J. Breen Co., LLC, 3500 West Market Street, Suite 4, Fairlawn,
 OH 44333 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}      Defendant-appellant, Jennifer Susan Lyndon, appeals the denial of her

Motion to Dismiss and to Suppress by the Portage County Municipal Court, Kent Division.

For the following reasons, we affirm the decision of the court below.

        {¶2}      On September 1, 2019, Lyndon was issued a Traffic Complaint charging

her with OVI in violation of R.C. 4511.19(A)(1)(a) (“[t]he person is under the influence of

alcohol, a drug of abuse, or a combination of them”) and (d) (“[t]he person has a

concentration of eight-hundredths of one gram or more but less than seventeen-
hundredths of one gram by weight of alcohol per two hundred ten liters of the person’s

breath”).

         {¶3}   On November 20, 2019, Lyndon filed a Motion to Dismiss and to Suppress.

         {¶4}   On March 11, 2020, a hearing was held on Lyndon’s Motion.

         {¶5}   On March 30, 2020, the municipal court denied the Motion. The court made

the following factual findings:

                The Court finds that Officer McNulty was on duty, in proper uniform
                and operating a properly marked Kent cruiser. It was approximately
                1:58 a.m. on September 1, 2019 which was an early Sunday
                morning. Officer McNulty was patrolling the downtown area of Kent
                in the area of many bars. The officer heard a car alarm sounding.
                She continued hearing the alarm until locating Defendant’s vehicle
                on College Avenue at the intersection of Franklin Avenue. There are
                several municipal parking lots in the area and Officer McNulty
                indicated that this was a “high crime” area given the close proximity
                to the downtown bars and numerous car break ins especially late at
                night.

                The vehicle was in the lane of travel, approximately 10 feet behind
                the stop bar and stop sign. The interior light of the vehicle was on,
                the car alarm was still activated and the officer observed what she
                thought may be fresh damage to the bumper of the car.

                Officer McNulty parked behind the vehicle and turned on her
                overhead lights. She approached the vehicle and made contact with
                Defendant who was sitting in the driver’s seat. The Defendant
                immediately stepped out of the car. Officer McNulty immediately
                observed a strong odor of alcohol, that Defendant had slurred
                speech and blood shot eyes. Defendant admitted to having “a few”
                beers at Ray’s (a local bar), admitted to “sleeping it off” pointing to a
                municipal parking lot and not knowing what time it was. Although
                Defendant was in the driver’s seat the officer could not recall whether
                or not the car was running.

Based on the foregoing circumstances, Officer McNulty had Lyndon perform field sobriety

tests.

         {¶6}   On July 23, 2020, Lyndon entered a plea of “no contest” to OVI in violation




                                                2
of R.C. 4511.19(A)(1)(a) while the charge of violating division (A)(1)(d) of this section was

dismissed. Lyndon was ordered to serve 180 days in the Portage County Jail with 177

days suspended upon conditions and 3 days credited for DIP (the driver intervention

program). She was ordered to pay a $1,075 fine and court costs with $700 suspended.

Her driver’s license was suspended for one year with conditional limited driving privileges

allowed.

       {¶7}   On August 20, 2020, Lyndon filed a Notice of Appeal. On appeal, she raises

the following assignment of error: “The trial court erred in its March 30, 2020 Judgment

Entry denying Defendant’s motion to suppress evidence.”

       {¶8}   “Appellate review of a motion to suppress presents a mixed question of law

and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

“[A]n appellate court must accept the trial court’s findings of fact if they are supported by

competent, credible evidence,” but “must then independently determine, without

deference to the conclusion of the trial court, whether the facts satisfy the applicable legal

standard.” Id.

       {¶9}   Lyndon does not challenge the initial stop of her vehicle. Rather, her

argument on appeal is that “there was no reasonable basis to subject Defendant to field

sobriety tests and subsequent OVI breath test under the facts presented.” Appellant’s

Brief at 2. Specifically: “Here, there is no evidence that the vehicle was running, that

Defendant drove the vehicle or otherwise ‘operated’ the vehicle in an impaired state.

Defendant was sleeping in her vehicle on a warm late summer night (September 1, 2019)

and there was simply no basis to conduct field sobriety tests having determined that there

was no exigent emergency or that Defendant was in danger or peril.” Appellant’s Brief at




                                              3
4.

       {¶10} In order to abide by the Fourth Amendment to the United States

Constitution’s prohibition “against unreasonable searches and seizures,” reiterated in

Article I, Section 14 of the Ohio Constitution, “an officer may not request a motorist to

perform field sobriety tests unless the request is * * * justified by a reasonable suspicion

based upon articulable facts that the motorist is intoxicated.” State v. Russo, 11th Dist.

Lake No. 2019-L-080, 2020-Ohio-3236, ¶ 29. “A court will analyze the reasonableness

of the request based on the totality of the circumstances, viewed through the eyes of a

reasonable and prudent police officer on the scene who must react to events as they

unfold.” Id.; State v. Fitzgerald, 2020-Ohio-4346, 158 N.E.3d 664, ¶ 10 (9th Dist.);

Westlake v. Blakely, 8th Dist. Cuyahoga No. 107843, 2019-Ohio-3670, ¶ 19.

       {¶11} In the present case, there is an abundance of articulable facts to support

any reasonably prudent law enforcement officer’s suspicion that Lyndon had operated a

vehicle while intoxicated. Lyndon’s vehicle was parked in a traffic lane with the car alarm

sounding in the early hours of Sunday morning. Lyndon was unable to silence the alarm.

There was “a strong odor of alcohol coming from her.” She had “slurred speech” and

“bloodshot eyes.” She admitted that she had been drinking at a nearby bar, Ray’s Place,

and that “she was going to drive home that night.” She was “disoriented.” She told Officer

McNulty that she “just came from Ray’s” but pointed “up the road towards * * * the exit of

[a] municipal lot.” She also stated that “she was trying to sleep it off in her car.” These

indicators have been repeatedly cited by this court and others as justifying the decision

to administer field sobriety tests based on a reasonable suspicion of intoxication. See,

e.g., State v. Osborne, 11th Dist. Lake Nos. 2018-L-124, 2018-L-125, and 2018-L-126,




                                             4
2019-Ohio-3235, ¶ 30; Fitzgerald at ¶ 11; State v. Wright, 2015-Ohio-2600, 38 N.E.3d

485, ¶ 56 (11th Dist.).

       {¶12} We further note that this court has held: “Where a non-investigatory stop is

initiated and the odor of alcohol is combined with glassy or bloodshot eyes and further

indicia of intoxication, such as an admission of having consumed alcohol, reasonable

suspicion exits.” (Citation omitted.) State v. Wiesenbach, 11th Dist. Portage No. 2010-

P-0029, 2011-Ohio-402, ¶ 24.

       {¶13} Lastly, we find it of little import that Officer McNulty did not observe Lyndon

operate the vehicle. Lyndon was in the driver’s seat and the vehicle was on a public

street and no other persons were nearby. She stated that she was “coming from” Ray’s.

It is a reasonable inference that she operated the vehicle. Compare State v. Steerman,

11th Dist. Ashtabula No. 2007-A-0054, 2008-Ohio-1691, ¶ 10 (“[t]he court inferred from

this statement [that he thought the driveway was wider than it was] that appellee admitted

he was operating the vehicle at the time of the crash”).

       {¶14} The sole assignment of error is without merit.

       {¶15} For the foregoing reasons, the denial of Lyndon’s Motion to Dismiss and to

Suppress is affirmed. Costs to be taxed against appellant.



MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                             5